PER CURIAM.
Appellant, City of Clearwater, Florida, appeals from an order denying its motion for relief from summary judgment. We affirm.
In 1979, the Circuit Court in and for Pinellas County, Florida, entered a summary judgment determining that the City of Clearwater was bound by a contract of annexation between it and appellee’s predecessor in interest. The summary judgment enjoined the city from enforcing an ordinance that would rezone property belonging to appellee, United States Steel. This court affirmed that summary judgment on March 5, 1980.
On January 24,1984, the appellant filed a motion for relief from summary judgment pursuant to Florida Rule of Civil Procedure 1.540(b). The appellant sought relief from the summary judgment on the grounds that the judgment was void, prospective application of the judgment was no longer equitable, and equity commanded relief from the final summary judgment. This motion was denied and a timely notice of appeal was filed.
We find that the court did not err in denying appellant’s motion for relief from the summary judgment on the particular grounds set forth in appellant’s motion and therefore affirm.
SCHEB, A.C.J., SCHOONOVER, J., and BENTLEY, E. Randolph, Associate Judge, concur.